PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/282,977
Filing Date: 20 May 2014
Appellant(s): Drake et al.



__________________
Farshad Farjami
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 17, 2020 (hereinafter “Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 10, 2020 (hereinafter “Final Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6-13, and 16-22 rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more.
Claims 1-3, 6-13, and 16-22 stand rejected, under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.
Claims 1-3, 6-13, and 16-22 stand rejected, under 35 U.S.C. § 112(b), as being indefinite.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-3, 6-13, and 16-22 stand rejected, under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.


(2) Response to Argument
A. 112(b)
	The Appellant asserts that “The term ‘entitlement,” as used in the claim, is clear” (see page 11 of the Brief). The Appellant references the previous section, e.g. 112(a) in presenting argument for support of the Appellant’s position. The examiner submits that the different positions held by the examiner and the Appellant, indeed, point to the interpretation issue on the term “entitlement” giving defines an “entitlement” as “creative media works or projects, such as movies, games, apps, digital books and music” to which a consumer has a right and points to page 6, lines 12-17 of the present application (emphasis added; see pages 9-10 of the Brief). Page 6, lines 12-17 of the instant original written description is presented below:

    PNG
    media_image2.png
    375
    1103
    media_image2.png
    Greyscale

Per MPEP 2111.01 IV, “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc).” (Emphasis Added).
Here, as stated in the Final Action pages 2-3 in the Response to Argument section, the above section in the Specification describes the term “entitlement” in an open ended form, e.g. “entitlement 140 may include …” rather clearly setting forth the special definition that differs from the plain and ordinary meaning it would otherwise possess. As such, the examiner submits that the term “entitlement” is not a lexicographic term. 
The Appellant further asserts that the “Examiner fails to apply ‘the broadest reasonable interpretation,’ but rather applies an interpretation that is inconsistent with the written specification” movie, games, apps, digital books and music, the claimed limitation of “generating the list to include of the identified entitlements [e.g. movie, games, apps, digital books and movie] of the first consumer” would be unclear to one of ordinary skill in the art as it is unclear as to how a list would include the object, in this case movie, games, apps, digital books, and movie, itself. One of ordinary skill would appreciate that the list may include the titles or any identification description but not the inclusion of the object itself in the list.
Furthermore, as described on pages 3 in the response to argument section in the Final Action, one of ordinary skill in the art in light of the Specification that the entitlement is for interoperability, see background section of the instant specification that describes the interoperability in terms of DRM, and in light of the Mariam-Wester dictionary definition of "entitlement", e.g. "a right to benefits specified especially by law or contract", would appreciate that the "entitlement" to be rights. As such, the term is not consistently use in the Specification, rendering the claim(s) in light of the specification to be indefinite. 
  
B. 101
Initially, the examiner would like to point out that the Appellant’s arguments are based on independent claims, e.g. claims 1 and 11. As such, the argument stands or fall based on claims 1 and 11 only.

Step 2A, 1st Prong
The Appellant asserts that “the recited device having a processor, a communication interface and a database with a specific the data structure design of independent claim 1 and 11, and the search and retrieval of data from such data structures, using a processor, and communication via a communication interface, are rooted in the computer technology, and are not directed to “certain methods of organizing human activity” (see page 13 of the Brief). The Appellant is combining the consideration of additional elements under Step 2A, 2nd prong, e.g. a device having a processor, a communication interface, and a database with identified limitations that recite an abstract idea under the Step 2A, 1st prong. The consideration of additional elements is not a requirement in the Step 2A, 1st prong, rather the consideration of additional element is in the Step 2A, 2nd prong. In the Final Action, the examiner has identified that the claim(s) recite abstract idea, e.g. certain methods of organizing human activities and/or record keeping that can be performed with human mind with pen and paper (see pages 4 and pages 9-11 in the Final Action). Since the Appellant’s argument fails to show that the claims do not recite an abstract idea notwithstanding additional elements, the Appellant’s argument(s) fail to overcome the examiner’s finding in Step 2A, 1st prong.

The Appellant asserts on pages 14-15 in the Brief that “claim 1 does not recite any fundamental economic principles or practices (including hedging, insurance, or mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. The examiner respectfully disagrees. The process is similar to retrieving information from organized collection of information based on received query, generation of a list of the retrieved information, and transmitting of the generated list to the requestor of the information regarding objects that the 

The Appellant asserts that independent claim 1 does not recite any concepts performed in the human mind (see page 15 of the Brief). The examiner finds that the Appellant’s remark is merely an assertion since the remark does not provide any explanation as to why claim 1 does not recite any concepts performed in the human mind. Here, claim 1 recites steps that can be performed with human mind with pen and paper in performing of the record keeping. For example, as shown in Fig. 2 depicts the specific data structure in which specific data are arrange for record keeping. The examiner submits that this record keeping in such arrangement (e.g. paper ledger with the specific groupings and arrangements of records in keeping track of titles of movies, songs, apps, etc. that a user is entitled to) can be performed with human mind with pen and paper and the searching the ledger in generating the list to include the identified entitlements (e.g. titles of movies, songs, apps, etc. that a user is entitled to) of the first consumer can be performed with human mind with pen and paper.

The Appellant asserts that “independent claim 11 recites a specific data structure designed to improve the way a computer stores and retrieves data in memory” and references Enfish in asserting that “just as in Enfish, independent claims of the present application recite a specific type of data structure, which improves the efficiency of identifying entitlements of consumers, and generating a list of such entitlements to the providers”. The examiner respectfully disagrees. In reference to Enfish, the court found that a "self-referential table" recited in the claims were a specific type of data structure 
“The patents teach that multiple benefits flow from this design. First, the patents disclose an indexing technique that allows for faster searching of data than would be possible with the relational model. See, e.g., ’604 patent, col. 1 ll. 55–59; id. at col. 2 l. 66–col. 3 l. 6. Second, the patents teach that the self-referential model allows for more effective storage of data other than structured text, such as images and unstructured text. See, e.g., ’604 patent, col. 2 ll. 16–22; col. 2 ll. 46–52.” (See Enfish, LLC v. Microsoft Corp, 822 F.3d 1327; 118 U.S.P.Q.2d 1684; 2016 U.S. App. LEXIS 8699; 2016 WL 2756255: page 7)
Instant claim, however, does not provide improvement in the way a computer stores and retrieves data in memory. The instant claim does not make improvement the way the computer stores and retrieves data in the memory. There is no indication as to this data structure improves the searching, identifying, and generating the list of all entitlements of a particular consumer. The claim merely describes arrangement of how the data are stored in different groupings and searching the groupings in identifying and generating the list of entitlement for the particular consumer. There simply is no description in the Specification describing the improvement as alleged by the Appellant. 
Furthermore, the Appellant appears to be conflating either Step 2A, 2nd prong and/or Step 2B into the Step 2A, 1st prong. 

Step 2A, 2nd Prong
The Appellant asserts that “independent claim 1 integrates any allegedly recited judicial exception with the specific data structures recited by independent claim 1 providing a practical application for searching, determining and identifying, and providing a list of entitlements of a consumer to a provider” (see page 20 of the Brief). In response, the examiner would like to point out that the 2019 
Furthermore, the examiner finds that the Appellant does not provide any explanation as to why the additional element(s) or combination thereof integrates the judicial exception into practical application, but instead merely provide assertion that the claim provide inventive concept and that the claim provides a practical application. 
Since the Appellant’s argument fails to show that the additional element(s) or combination thereof integrate the judicial exception into practical application, the Appellant’s argument(s) fail to overcome the examiner’s finding in Step 2A, 2nd prong.

Step 2B
The Appellant asserts that “the elements of independent claim 1 when considered both individually and as an ordered combination amount to significantly more than a judicial exception” since “claim 1 does not merely recite an algorithm in isolation, but recites significantly more limitations directed to facilitating interoperability between providers by searching, the plurality of data structures to determine data structures associated with the first provider identification, determining, based on the searching, that the data structures associated with the first provider identification include the first data structure and the second data structure, and exclude the third data structure, and identifying each of the entitlements associated with the first consumer identification, only in each of the data structures determined to be associated with the first provider identification, wherein the identified entitlements of the first consumer include at least the first entitlement provided by the second provider from the first data structure and the second entitlement provided by the third provider from the second data structure, and exclude the third entitlement provided by the second provider from the third data structure.” (see pages 20-21 of the Brief). First, the examiner submits that there is no facilitation interoperability between providers in the claim(s) nor any indication of how the claimed step(s)/function(s) facilitates interoperability between providers. Second, the examiner submits that the Appellant’s remark is merely an assertion void of technical explanation as to how claim reflects the improvement in functioning of the computer itself or any other technology or technical field. 
Here, the independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements as described above used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves a device having a processor, a communication interface, a database, and electronic device and/or the specific components of the device (processor, communication interface, and the database), or to any other technology or technical field  - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.